Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Notes:
1.	Applicant has amended claim 1 to overcome the statutory double patenting rejection with case 15/671,169 (now patent 10,475,071) and Applicant has filed a terminal disclaimer to overcome the nonstatutory double patenting rejection with case 14/060,596 (now patent 9,727,891). The terminal disclaimer has been approved on 03/02/2022.  
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on May, 27, 2022, and a terminal disclaimer filed on March 02, 2022, wherein Claims 1-12 are allowed.  Claims 1-2 are amended.  Claims 3-12 are new.  Note that Applicant’s amendment on 05/27/2022 is provided to further clarify the subject matter recited in the claim without conflicting, with, any substance stated in the Examiner’s previous allowable statement.  The Examiner’s statement of reasons for allowance remains the same as previously indicated.   Further, IDS filed on 05/27/2022 has been considered.   
3.	The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, the closest prior art of record, the combination of Perry et al; (U.S Publication 20070073580 A1), Hintermeister et al; (US 2007/0226650 A1), Fujimoto; (US 2009/0183090 A1) and the other prior art of record fail to fairly teach such a method, as claimed as a whole, including the subject matter: “identifying, through the callable module, a current web page as a BC context for the e-commerce site displayed by the browser application during the online shopping session”, and does not explicitly teach “prior to any text input entered into the BC code input field by the user through typing, upon detecting that the user is engaging the BC code input field, displaying, through the callable module, a selection GUI panel within the display of the BC context along with the BC code input field, the selection GUI panel adapted to render the received BC codes displayable and selectable in such a user-interactive manner that upon selection of a first BC code of the displayed BC codes by the user, the selected first BC code is programmatically inputted into the BC code input field for the user to apply”. 
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681